Citation Nr: 9925286
Decision Date: 09/03/99	Archive Date: 11/08/99

DOCKET NO. 97-13 447A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

1. Entitlement to an increased rating for post-traumatic stress
disorder (PTSD), currently evaluated as 30 percent disabling.

2. Entitlement to a total disability rating based on individual
unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1969 to December
1970.

This appeal to the Board of Veterans' Appeals (BVA or Board) arose
from August 1996 and April 1997 rating decisions of the Department
of Veterans Affairs (VA) Regional Office (RO) in St. Muskogee,
Oklahoma. A notice of disagreement as to the August 1996 decision
was received in October 1996, a statement of the case was issued in
April 1997, and a substantive appeal was received in May 1997. As
to the April 1997 rating decision, a notice of disagreement was
received in May 1997, a statement of the case (supplemental
statement of the case) was issued in July 1997, and a substantive
appeal was received in October 1997.

On December 18, 1998, the Board entered a decision that denied the
veteran's claims for the issues listed above. For the reasons
explained below, that Board decision is vacated.

ORDER TO VACATE

As noted above, in December 1998, the Board issued a decision
denying the veteran's claims. After that decision was issued, in
June 1999, the Board discovered some additional evidence that the
Board had constructive possession of at the time of the December
18, 1998 decision, although that evidence was not associated with
the veteran's claims file at that time, and was consequently not
considered when the Board's December 18, 1998 decision was issued.
As such, in order to afford the veteran due process, the Board's
December 18, 1998, decision is hereby vacated. See 38 C.F.R. 20.904
(1998).

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

- 2 -





Citation Nr: 9836988  
Decision Date: 12/18/98    Archive Date: 12/30/98

DOCKET NO.  97-13 447A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
December 1970.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from August 1996 and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

Preliminary review of several statements submitted by the 
veterans representative reveals that the representative is 
apparently also seeking what he has described as 
entitlement to total and permanent disability.  However, 
the record shows that the veteran has already been awarded 
nonservice-connected disability pension benefits.  Under the 
circumstances, this matter is hereby referred to the RO for 
clarification from the veterans representative as to exactly 
what benefit he is seeking. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative essentially contend that 
the veterans PTSD is more disabling than that represented by 
a 30 percent evaluation.  It is maintained that the veteran 
has difficulty obtaining and retaining employment, and as 
such, should be assigned a total rating based on individual 
unemployability.  Therefore, a favorable determination is 
requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
30 percent for PTSD.  It is further the decision of the Board 
that the preponderance of the evidence is against entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veterans PTSD symptoms are productive of no more 
than definite social and industrial impairment, or more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  The veterans only service-connected disability is PTSD, 
currently evaluated as 30 percent disabling.

4.  The veteran has the equivalency of a high school 
education; his past work experience includes positions as a 
warehouse distributor, an attendant, a general laborer, 
delivery driver, a sander, a taxi driver, and a dishwasher.

5.  The veterans service-connected PTSD disability does not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.125- 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.1-4.14, 4.125- 4.130, Diagnostic 
Code 9411 (1998).

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in July 1998, 
this case was certified to the BVA for disposition.  
Subsequently, in August 1998, the RO received additional 
evidence in support of this appeal, which was then forwarded 
to the BVA.  The RO did not have an opportunity to review 
that evidence, nor has the veteran proffered a waiver of 
consideration of that evidence by the RO.  See 38 C.F.R. 
§§ 19.37(b), 20.1304.  Nevertheless, the Board has thoroughly 
reviewed the newly submitted evidence, which consists of 
records from the Social Security Administration, and it 
appears that the newly received evidence is essentially 
duplicative of documents already present in the veterans 
claims file, and considered by the RO.  Thus, the Board may 
proceed with disposition of this appeal.

I.  Increased Rating

The Board finds that the veterans claim for an evaluation in 
excess of 30 percent for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veterans present symptomatology with criteria set forth in 
the VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veterans entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A review of this case reveals that in August 1996, the 
veteran was granted service connection for PTSD, effective 
from June 1995.  He was assigned a 100 percent temporary 
total disability rating from June 1995 to August 1995, and 
from March 1995 to May 1996, reflecting periods of 
hospitalization.  Otherwise, a 30 percent evaluation has been 
in effect, and is the subject of this appeal.

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to evaluation of mental disorders 
were amended, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (1996) (presently codified at 38 C.F.R. §§ 4.125- 
4.130 (1998) (hereinafter referred to as new or 
current regulations).  The United States Court of 
Veterans Appeals (Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  In light of the 
foregoing, the Board will evaluate the veterans PTSD under 
both the current version of the regulations and the version 
in effect prior to November 1996 (former or old 
regulations), and apply the most favorable result to the 
veteran.  The Board points out that in an April 1997 
Supplemental Statement of the Case, the RO considered the 
veterans claim under the current version of the regulations 
and determined that an evaluation in excess of 30 percent was 
not warranted.  

The RO assigned the veteran a 30 percent evaluation for PTSD 
with depression pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), which requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in initiative, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation requires considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms that result in such reduction in reliability, 
flexibility, and efficiency levels as to produce considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

As regards the criteria for a 30 percent evaluation under the 
above version of the rating criteria, the VA General Counsel, 
in response to an invitation by the United States Court of 
Veterans Appeals to construe the term definite in a 
matter that would quantify the degree of impairment, 
concluded that definite is to be construed as distinct, 
unambiguous, and moderately large in degree.  It represents 
a degree of social and industrial inadaptability that is 
more than moderate but less than large.  O.G.C. Prec. 9-
93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. 
App. 301 (1993). 

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiners assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a) (1998).  A 30 
percent evaluation is assigned if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss.  A 
50 percent evaluation requires evidence of occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9403 
(1998).

The Board has thoroughly reviewed the evidence of record, 
however, for the following reasons and bases, the Board finds 
that the currently assigned 30 percent evaluation is 
appropriate, and there is no basis for assigning a higher 
evaluation for PTSD at this time, under either the former or 
current version of the rating criteria.  In that regard, the 
Board notes that the veterans most severely disabling PTSD 
symptoms of record appear during the periods of 
hospitalization, from June 1995 to July 1995 and March 1996 
to April 1996, for which the veteran is already assigned a 
100 percent temporary total evaluation.  See 38 C.F.R. 
§ 4.29.  However, even considering those periods of 
hospitalization, the Board does not find that the veterans 
overall disability picture warrants more than a 30 percent 
evaluation for PTSD.

In a February 1996 VA hospital discharge report, the veteran 
was described as alert, cooperative, and restless, with good 
eye contact.  His affect was apathetic and blunted, 
constricted and unrelated.  His thought processes were 
occasionally tangential and overinclusive.  There were no 
findings of illusions or hallucinations.  In the April 1996 
VA hospital discharge report, the veteran was described as 
alert and cooperative, with good eye contact.  His affect was 
euthymic, his thoughts were goal directed, and there were no 
delusions, illusions, or hallucinations; he denied suicidal 
ideation.  The examiner indicated that although the veteran 
had made progress during his hospitalization, his PTSD 
symptoms were chronic and severe.  A record associated with 
that hospitalization report contains an impression of PTSD 
with significant comorbidity from alcohol dependence, 
which was in remission for six months, as well as chronic 
psychotic diagnoses, including schizophrenia.

A July 1996 private mental status evaluation from M. Gerald 
Ball, Ph.D., a counseling psychologist, indicates that the 
veteran was reported to be oriented, cooperative, and not 
hallucinating.  He also was reported to have PTSD by history, 
as well as paranoid schizophrenic reaction.  The veteran 
reported that he had very little social contact.  

VA outpatient records, reflecting PTSD treatment from 
approximately February 1995 to July 1996, reveal that the 
veteran often complained of difficulty sleeping, and limited 
social interaction.  VA examination reports dated in March 
1996 and December 1996, also reveal that the veteran would 
complain of difficulty sleeping, including nightmares.  In 
the December 1996 VA examination report, it was noted that 
the veteran displayed a sad affect, and he had some auditory 
hallucinations and paranoia, although he was not suicidal or 
homicidal.  He was cooperative, alert, and oriented.  The 
veteran reported that he would watch TV or read all day, and 
that he separated himself from society.  The veteran was 
diagnosed with paranoid schizophrenia, PTSD, and alcohol 
dependence, in remission.  The examiner indicated that most 
of the veterans psychiatric difficulty was with paranoid 
schizophrenia, in that the veteran felt paranoid, had 
auditory hallucinations, and would isolate himself.  The 
examiner reported that there was no change in the veterans 
PTSD symptoms, since the last VA examination.  The Global 
Assessment of Functioning (GAF) score was 50, which varied 
slightly from the March 1996 VA finding of a GAF score of 55.  

The Board finds that the foregoing symptomatology represents 
a degree of occupational and social impairment that is more 
than moderate, but less than large.  Although the veteran 
displays symptoms of depression, sleep impairment, and 
suspiciousness, the records reveal that he appears to be 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation.  The Board finds no 
evidence of record, other than the veterans own statements, 
that he has circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired memory, or impaired judgment.  As 
noted above, the records consistently reflect that the 
veteran was cooperative, alert, and oriented in the 
examinations.  The Board acknowledges that the record 
contains GAF scores of 50 and 55, which is indicative of 
severe to moderate symptomatology, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130.  However, the Board also reiterates 
the examiners statement in the December 1996 VA examination 
report, that most of the veterans psychiatric difficulty was 
due to his schizophrenia.  There is no evidence of record 
that the veterans GAF scores are entirely attributable to 
his PTSD.  In light of the foregoing, the Board is not 
persuaded that the veterans PTSD is disabling to such a 
degree as to warrant an evaluation in excess of 30 percent, 
under both versions of the rating criteria.  In conclusion, 
after a review of all the evidence of record, the Board finds 
that the currently assigned 30 percent evaluation is 
appropriate, and his appeal is denied.  See 38 C.F.R. 
§§ 4.125- 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.125- 4.130, Diagnostic Code 9411 (1998).

In reaching this decision, the Board has considered the 
complete history of the veterans PTSD, as well as the 
current clinical manifestations of this disability and its 
effect on the veterans earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Should the 
veterans disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for an evaluation in excess of 30 percent.  See 
38 C.F.R. § 4.1.

Finally, the Board acknowledges the veterans contentions 
that he has had difficulty maintaining employment.  However, 
the Board points out that the VA Schedule for Rating 
Disabilities contemplates average impairment in earning 
capacity.  The Board finds no evidence of record that the 
veterans PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 30 
percent evaluation), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Total Rating Based on Individual Unemployability

The Board finds that the veterans claim for a total rating 
based on individual unemployability due to his service-
connected PTSD disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veterans 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veterans level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veterans schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection presently is in effect for PTSD, evaluated 
at 30 percent.  The veteran is not service-connected for any 
other disabilities.  Considering the 30 percent evaluation 
assigned for the veterans service-connected PTSD disability, 
in light of the criteria for assignment of a total rating, 
the Board notes that the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  Furthermore, for the 
reasons set forth below, the Board finds that the evidence 
does not indicate that the veterans service-connected PTSD 
disability renders him unable to secure or follow a 
substantially gainful occupation.  As such, the criteria for 
assignment of a total rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 4.16(b), are not met, and the claim 
is denied.

According to the veterans Application for Increased 
Compensation Based on Unemployability, received in December 
1996, the veteran has the equivalency of a high school 
education.  His past work experience includes positions as a 
warehouse distributor, an attendant, a general laborer, and a 
delivery driver.  He indicated that he became too disabled to 
work in June 1995.  In January 1997, the veteran submitted an 
additional statement regarding his past work experience, 
which, in addition to those positions listed above, included 
jobs as a sander, a taxi driver, and a dishwasher.  The 
veteran stated that during his past employment, he has had 
difficulty performing tasks and concentrating on tasks, as 
well as difficulty understanding instructions.  Further, he 
indicated that he had difficulty relating to his supervisor 
and co-workers due to his explosive behavior, flashbacks, 
intrusive thoughts, and auditory hallucinations.  As a 
result, the veteran maintains that, on average, when he was 
employed he missed one month for every three months of work.

Besides the veterans contentions, summarized above, the 
Board finds no medical or other evidence of record that the 
veteran is unemployable due to his PTSD.  The Board 
acknowledges that the veteran has had a sporadic work 
history, and that he has some impairment from his service-
connected PTSD disability.  However, it appears from the 
record that the veterans barriers to employment result from 
disorders in addition to his PTSD.  For example, there is 
evidence of record that the veteran has schizophrenia and a 
history of alcohol abuse.  As those disorders are not 
service-connected, they may not be considered in assigning a 
TDIU.  More significantly, the Board finds no medical 
statement indicating the veteran is unable to work due to his 
PTSD.  In fact, in the July 1995 VA hospitalization report, 
in which the veteran was hospitalized for disorders including 
PTSD, the examiner indicated that the veteran was employable 
for non-stress related jobs.  

Furthermore, the Board notes that difficulty in obtaining or 
retaining employment is not the standard; rather, it must be 
shown that the veterans service-connected disabilities 
preclude all forms of substantially gainful employment, 
consistent with his educational and vocational history.  Such 
is not shown here by persuasive evidence.  Indeed, 
notwithstanding the statements by the veteran, the examiner 
who conducted the December 1996 VA examination reported that 
the veterans main problem was with his nonservice-connected 
schizophrenia.  The Board believes that the opinion of a 
trained medical professional should be afforded considerable 
weight.  Again, the Board notes that while the veterans PTSD 
did increase in severity in 1995 and again in 1996 to the 
point where hospitalization was required, he was assigned a 
temporary total rating for those periods.  The most recent VA 
examination in December 1996 simply does not show that his 
PTSD renders him unemployable.  

The Board further acknowledges that the veteran has been 
awarded Social Security benefits.  However, it appears that 
those benefits are based on consideration of disabilities in 
addition to the veterans PTSD.  In fact, a review of Social 
Security records shows that the veterans primary disability 
was found to be schizophrenia.  While the Board does not 
doubt that the veteran is unemployable (as determined by the 
Social Security Administration and also by the VA for 
nonservice-connected pension purposes), the preponderance of 
the evidence is simply against a finding that he is 
unemployable solely due to his service-connected PTSD. 

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veterans claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.



ORDER

The appeal is denied in its entirety.  



           
     ALAN S. PEEVY
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -

